NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

LIN NI,
                                              No. 19-72952
               Petitioner,
                                              Agency No. A077-340-986


v.                                            MEMORANDUM*

WILLIAM P. BARR, Attorney

General,

              Respondent.


                            On Petition for Review of a
                       Final Order of the Immigration Judge

                             Submitted October 6, 2020**
                                Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and FREUDENTHAL, ***
District Judge

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.


                                          1
      Lin Ni appeals the order of an immigration judge (IJ) reinstating a prior

order of removal and affirming an asylum officer’s determination that Ni did not

establish either a reasonable possibility of persecution on account of a protected

ground, or torture, if returned to China. We have jurisdiction under 8 U.S.C.

§ 1252. See Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016) (citing 8

C.F.R. § 208.31(g)(1)). We deny the petition.

      Ni challenges the IJ’s negative reasonable fear determination. We review

this determination for substantial evidence and must “uphold the IJ’s conclusion

that [Ni] did not establish a reasonable fear of torture [or persecution] unless, based

on the evidence, ‘any reasonable adjudicator would be compelled to conclude to

the contrary.’” Id. (quoting Ai Jun Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir.

2014)).

      Ni contends that he suffered past persecution and that there is a reasonable

possibility he would be persecuted if returned to China because of his 2012

protests against the demolition of his house. Ni alleges that his anti-government

political opinion led to an arrest on false charges, mistreatment in custody, and

subsequent police inquiries after his release. Considering the undisputed evidence

that Ni was arrested and detained for assault after a security official fell trying to

push Ni during a protest at a government building, and that the neighbor with Ni at

the time wasn’t arrested, substantial evidence supports the IJ’s decision that

                                           2
officials acted against Ni because of the alleged assault rather than because of a

belief that Ni held an anti-government political opinion.

      PETITION DENIED.




                                          3